Exhibit 10.02
FEDERAL HOME LOAN BANK OF NEW YORK
PROFIT SHARING PLAN

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          ARTICLE   PAGE  
 
       
I DEFINITIONS
    1  
 
 
II MEMBERSHIP
    1  
 
 
III AMOUNT AND PAYMENT OF BENEFITS
    1  
 
 
IV DESIGNATION OF BENEFICIARIES
    2  
 
 
V ADMINISTRATION OF THE PLAN
    2  
 
 
VI AMENDMENT AND TERMINATION
    3  
 
 
VII GENERAL PROVISONS
    3  

 

 



--------------------------------------------------------------------------------



 



FEDERAL HOME LOAN BANK OF NEW YORK
PROFIT SHARING PLAN
This Plan is adopted by the Federal Home Loan Bank of New York in order to
provide additional compensation to certain employees of the Bank who were
previously participants in the Bank’s Nonqualified Profit Sharing Plan. In
general, and subject to the terms and conditions contained hereunder, Benefits
under this Plan will consist of payments in an amount equal to eight percent
(8%) of the sum of: (i) each Member’s base rate of pay for the calendar year
immediately preceding the calendar year of payment; and (ii) the amount of any
award made to such Member under the Incentive Compensation Plan in effect with
respect to such preceding calendar year. Payments made under this Plan are
strongly connected to the performance of the Bank in that a significant portion
of the potential payments available hereunder will depend on the satisfaction of
the requirements under the Bank’s Incentive Compensation Plan. This Plan is
non-deferred and unfunded, and all benefits payable under the Plan shall be paid
solely out of the general assets of the Bank. Payments made under this Plan will
not be part of any calculations made for purposes of determining payments to be
made to Bank employees under any other benefit plan. The creation of this Plan
was authorized by resolution of the Bank’s Board of Directors adopted on
January 21, 2010.
Article I. Definitions
When used anywhere in the Plan, the following terms shall have the following
meanings:
1.01 “Bank” means the Federal Home Loan Bank of New York and each subsidiary or
affiliated company thereof which participates in the Plan.
1.02 “Benefit” means the amount payable under Section 3.01 to any Member for or
with respect to any calendar year during which the Plan shall remain in effect.
1.03 “Benefit Equalization Plan” means the Federal Home Loan Bank of New York
Benefit Equalization Plan as adopted by the Bank as of June 18, 1987, to be
effective as of January 1, 1988, as the same has heretofore been and may
hereafter be amended.
1.04 “Board of Directors” or “Board” means the Board of Directors of the Bank.

1.05 “Effective Date” means January 1, 2010.
1.06 “Incentive Compensation Plan” or “ICP” means the Incentive Compensation
Plan adopted by the Board of Directors of the Bank which is in effect with
respect to Members of the Plan during any calendar year in which the Plan is in
effect.
1.07 “Member” means any person included in the membership of the Plan as
provided in Article II.
1.08 “Nonqualified Profit Sharing Plan” means the Federal Home Loan Bank of New
York Nonqualified Profit Sharing Plan as adopted by the Bank effective July 1,
2008, and terminated on November 10, 2009.
1.09 “Plan” means the Federal Home Loan Bank of New York Profit Sharing Plan, as
adopted by the officers of the Bank thereunto as duly authorized by a resolution
duly adopted by the Board of Directors on January 21, 2010, set forth herein and
as amended from time to time in accordance with Article VI.
1.10 “Plan Administrator” means the Director of Human Resources of the Bank.
Article II. Membership
Each employee of the Bank who, on November 10, 2009, was a Member of the
Nonqualified Profit Sharing Plan, shall become a Member of the Plan on the
Effective Date.
Article III. Amount and Payment of Benefits
3.01 On or before March 15, 2011, and on or before March 15 of each calendar
year thereafter during which the Plan shall remain in effect (or, if March 15
shall be a non-business day in any such year, on or before the business day next
preceding March 15 of such year), the Bank shall pay to each Member who was such
on December 31 of the immediately preceding calendar year and who was a Member
of the Nonqualified Profit Sharing Plan on November 10, 2009, as the Benefit
under this Plan, an amount equal to eight percent (8%) of the sum of:
(i) such Member’s base rate of pay for the calendar year immediately preceding
the calendar year of payment; and
(ii) the amount of any award made to such Member under the Incentive
Compensation Plan in effect with respect to such preceding calendar year.

 

1



--------------------------------------------------------------------------------



 



Whether a Member is eligible for an award under the Incentive Compensation Plan
shall be determined solely in accordance with the provisions of the ICP. For any
calendar year, if a Member did not receive any award under the Incentive
Compensation Plan for the immediately preceding calendar year, then such Member
shall not be entitled to any Benefit under this Plan. Further, if the amount of
the Incentive Compensation Plan award that is received by a Member later becomes
reduced due to the application of the clawback provisions of Section XI of the
ICP, then the portion of the Benefit paid under this Plan equivalent to eight
percent of the amount of the ICP award shall be similarly be reduced and/or
recovered by the Bank to the fullest extent possible. The Member shall be
responsible for the repayment of any such excess Benefit upon demand by the
Bank.
3.02 No Member shall be entitled to a Benefit under this Article III for any
calendar year unless, on the day the Benefit is due pursuant to Section 3.01,
(a) the Member (i) is an employee of the Bank and (ii) is eligible to be a
Member under the provisions of Article 2 and (b) the Plan is in effect;
provided, however, that a Member whose employment shall have ceased by reason of
the death of the Member prior to the date such Benefit is to be paid shall be
entitled to receive the Benefit that would be payable to such Member pursuant to
Section 3.01, but for such Member’s death, which shall not have been paid prior
to his death, which Benefit shall be paid to the beneficiary duly designated by
the Member, if any, or to the Member’s estate in accordance with Article IV,
following which payment all rights of the deceased Member under this Plan shall
be deemed satisfied and shall be terminated. No rights to a Benefit under this
Plan shall be deemed to vest at any time prior to the payment of such Benefit to
a Member entitled thereto or, in the event of a Member’s prior death, to his
duly-designated beneficiary or his estate.
Article IV. Designation of Beneficiaries
4.01 Each Member of the Plan may file with the Plan Administrator a written
designation of one or more person as the beneficiary who shall be entitled to
receive the Benefit, if any, payable under the Plan upon his death pursuant to
Section 3.02. A Member may, from time to time, revoke or change his beneficiary
designation without the consent of any prior beneficiary by filing a new
designation with the Plan Administrator. The last such written designation
received by the Plan Administrator shall be controlling; provided, however, that
no designation, or change or revocation thereof, shall be effective unless
received by the Plan Administrator prior to the Member’s death, and in no event
shall it be effective as of a date prior to such receipt. (In the event a Member
dies without designating a beneficiary, and the member leaves a surviving
spouse, the spouse shall be deemed to be the beneficiary. If the Member dies
without designating a beneficiary and has no surviving spouse, then the Member’s
estate shall be deemed to be the beneficiary.)
4.02 If no such beneficiary designation is in effect at the time of the Member’s
death, or if no designated beneficiary survives the Member, or if, in the
opinion of the Plan Administrator, such designation conflicts with applicable
law, the Member’s estate shall be deemed to have been designated as his
beneficiary and shall be paid the Benefit, if any, payable under the Plan upon
the Member’s death. If the Plan Administrator is in doubt as to the right of any
person to receive such Benefit, the Bank may retain such amount, without
liability for any interest thereon, until the rights thereto are determined, or
the Plan Administrator may pay such amount into any court of appropriate
jurisdiction and such payment shall be a complete discharge of the liability of
the Plan and the Bank therefor.
Article V. Administration of the Plan
5.01 The Plan Administrator shall have general authority over and responsibility
for the administration and interpretation of the Plan. The Plan Administrator
shall have full power and authority to interpret and construe the Plan, to make
all determinations considered necessary or advisable for the administration of
the Plan and any trust referred to in Article V of the Plan and the calculation
of the amount of Benefits payable under the Plan and to review claims for
Benefits under the Plan. The Plan Administrator’s interpretations and
constructions of the Plan and its decisions or actions thereunder shall be
binding and conclusive on all persons for all purposes.
5.02 If the Plan Administrator deems it advisable, he shall arrange for the
engagement of legal counsel and certified public accountants (who may be counsel
to or accountants for the Bank) and other consultants, and make use of agents
and clerical or other personnel, for purposes of the Plan. The Plan
Administrator may rely upon the written opinions of such counsel, accountants
and consultants and delegate to any agent of the Plan Administrator his
authority to perform any act hereunder, including, without limitation, those
matters involving the exercise of discretion; provided, however, that such
delegation shall be subject to revocation at any time at the discretion of the
Plan Administrator.
5.03 All claims for Benefits under the Plan shall be submitted in writing to the
Plan Administrator. Written notice of the decision on each such claim shall be
furnished with reasonable promptness to the Member or his beneficiary (the
“claimant”). The claimant may request a review by the Plan Administrator of any
decision denying the claim in whole or in part. Such request shall be made in
writing and filed with the Plan Administrator within 30 days of such denial. A
request for review shall contain all additional information which the claimant
wishes the Plan Administrator to consider. The Plan Administrator may hold any
hearing or conduct any independent investigation which it deems desirable to
render its decision and the decision on review shall be made as soon as feasible
after the Plan Administrator’s receipt of the request for review. Written notice
of the decision shall be furnished to the claimant. For all purposes under the
Plan, such decisions on claims (where no review is requested) and decisions on
review (where review is requested) shall be final, binding and conclusive on all
interested persons as to all matters relating to the Plan.
5.04 All expenses incurred by the Plan Administrator in its administration of
the Plan shall be paid by the Bank.

 

2



--------------------------------------------------------------------------------



 



Article VI. Amendment and Termination
The Board of Directors, by resolution, or the officers of the Bank thereunto
duly authorized, may amend, suspend or terminate the Plan, in whole or in part,
without the consent of the Plan Administrator or any Member, beneficiary or
other person, and such action shall take effect upon the effective date thereof
set forth by the Board of Directors. No right or benefit granted pursuant to the
provisions of this Plan shall be deemed to be vested in any Member or any person
claiming through any Member. The Plan Administrator may adopt any amendment or
take any other action which he may deem necessary or appropriate to facilitate
the administration, management and interpretation of the Plan or to conform the
Plan thereto.
Article VII. General Provisions
7.01 The Plan shall be binding upon and inure to the benefit of the Bank, and
its successors and assigns, and the Members, and their successors, assigns,
designees and estates.
7.02 Neither the Plan nor any action taken thereunder shall be construed as
giving to a Member the right to be retained in the employ of the Bank or as
affecting the right of the Bank to dismiss any Member from its employ.
7.03 The Bank shall withhold or cause to be withheld from all Benefits payable
under the Plan all federal, state, local and other taxes required by applicable
law be withheld with respect to such payments.
7.04 No right or interest of a Member under the Plan may be assigned, sold,
encumbered, transferred or otherwise disposed of, and any attempted disposition
of such right or interest shall be null and void.
7.05 If the Plan Administrator shall find that any person to whom any amount is
or was payable under the Plan is unable to care for his affairs because of
illness or accident, or is a minor, or has died, then any payment, or any part
thereof, due to such person or his estate (unless a prior claim therefor has
been made by a duly appointed legal representative), may, if the Plan
Administrator is so inclined, be paid to such person’s spouse, child or other
relative, an institution maintaining or having custody of such person or any
other person deemed by the Plan Administrator to be a proper recipient on behalf
of such person otherwise entitled to payment. Any such payment shall be in
complete discharge of the liability of the Plan and the Bank therefor.
7.06 To the extent that any person acquires a right to receive payments from the
Bank under the Plan, such right shall be no greater than the right of an
unsecured general creditor of the Bank.
7.07 All elections, designations, requests, notices, instructions and other
communications from a Member, beneficiary or other person to the Plan
Administrator required or permitted under the Plan shall be in such form as is
prescribed from time to time by the Plan Administrator and shall be mailed by
first-class mail or transmitted through electronic means or delivered to such
location as shall be specified by the Plan Administrator and shall be deemed to
have been given and delivered only upon actual receipt thereof at such location.
7.08 The Benefits payable under the Plan shall be in addition to all other
benefits provided for employees of the Bank and shall not be deemed salary or
other compensation by the Bank for the purpose of computing benefits to which he
may be entitled under any other plan or arrangement of the Bank.
7.09 The Plan Administrator shall not be personally liable by reason of any
instrument executed by him or on his behalf, or action taken by him, in his
capacity as Plan Administrator nor for any mistake of judgment made in good
faith. The Bank shall indemnify and hold harmless the Plan Administrator and
each employee, officer or director of the Bank to whom any duty, power, function
or action in respect of the Plan may be delegated or assigned, or from whom any
information is requested for Plan purposes, against any cost or expense
(including fees of legal counsel) and liability (including any sum paid in
settlement of a claim or legal action with the approval of the Bank) arising out
of anything done or omitted to be done in connection with the Plan, unless
arising out of such person’s fraud or bad faith.
7.10 As used in the Plan, the masculine gender shall be deemed to refer to the
feminine, and the singular person shall be deemed to refer to the plural,
wherever appropriate.
7.11 The captions preceding the sections of the Plan have been inserted solely
as a matter of convenience and shall not in any manner define or limit the scope
or intent of any provisions of the Plan.
7.12 The Plan shall be construed according to the laws of the State of New York
in effect from time to time.

 

3